



COURT OF APPEAL FOR ONTARIO

CITATION: Papp v. Papp, 2018 ONCA 1039

DATE: 20181213

DOCKET: C65762

Rouleau, van Rensburg and Roberts JJ.A.

BETWEEN

John T. Papp

Respondent (Applicant)

and

Catherine Papp, named Trustee and Beneficiary of
    the Estate of Margaret Papp and Elizabeth Papp

Appellant (Respondents)

M. El Rashidy, for the appellant

Owen Thomas, for the respondent

Heard: December 13, 2018

On appeal from the order of Justice T. Carey of the Superior
    Court of Justice, dated July 24, 2018.

APPEAL BOOK ENDORSEMENT

[1]

The respondent consents to the appeal. We agree. The order of Carey J.
    dated July 24, 2018 was made without jurisdiction. An order under rule 31.10
    cannot be made without a proceeding having been undertaken in Ontario. The
    respondent undertakes not to enforce the order of Bondy J. dated July 17, 2018.

[2]

The order of Carey J. is therefore set aside.

[3]

As to costs, the respondent agrees that the appellant is entitled to
    costs of the appeal and of the proceedings below. For those, costs to the
    appellant fixed in the amount of $5,000 inclusive of disbursements and
    applicable taxes. This is in addition to the costs awarded by Trotter J.A. in
    the amount of $4,000 that have not been paid.


